DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Response to Amendment
	Claims 2-3, 9, 11, 16-20, and 22-25 have been cancelled; claims 1, 4, 6, 8, 10, 14, 21, and 26 have been amended; claim 33 has been newly added; and claims 1, 4-8, 10, 12-15, 21 and 26-33 are currently pending. 

                                     Information Disclosure Statement
		No Information Disclosure Statement (IDS) has been filed.	


                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7-8, 10, 14-15, 21, 26-28, 31-32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over by Horng et al. (US 2007/0243638 A1, hereinafter “Horng”) in view of Kanaya et al. (US 2015/0069480 A1, hereinafter “Kanaya”), Kanaya (US 2013/0015541 A1, hereinafter “Kanaya’541”), and Iwayama (US2010/0200900A1, hereinafter “Iwayama”).

In regards to claim 1, Horng discloses (Fig. 4b) a semiconductor structure, comprising: a memory region, comprising:
a magnetic tunneling junction (MTJ) layer (48/49/50); 
a top electrode (54) over and in contact with the MTJ layer.  

	Horng fails to explicitly teach that the top electrode comprises a TiN portion in contact with the MTJ layer, and the top electrode is laterally narrower than the top surface of the MTJ layer. 

	Kanaya while disclosing a magnetic memory teaches (Fig. 14) the top electrode (16+58+59) comprises a TiN portion (16/58) in contact with the MTJ layer (100), and the top electrode is laterally narrower than the top surface of the MTJ layer (100). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Kanaya because this would help prevent short-circuit between lower electrode and upper electrode due to adhering matter. 

	Horng as modified above fails to explicitly teach that a single protection layer laterally contacting the MTJ layer and the top electrode. 
	
(40) laterally contacting the MTJ layer (MTJ) and the top electrode (UE); and the top electrode (UE) is laterally narrower than the top surface of the MTJ layer (MTJ). 
	 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Kanaya because this would increase aspect ratio of the contact plugs with a progress of downscaling of the device so as to avoid generation of stepped parts in the MTJ element, thus suppressing degradation in characteristics of the MTJ element. 
	Furthermore, Horng as modified above fails to explicitly teach that 
a bottom electrode, surrounded by a dielectric layer; and 
	a single protection layer laterally contacting the MTJ layer, and disposed on the bottom electrode and the dielectric layer. 
	Iwayama while disclosing a magnetoresistive element teaches (See, for example, Fig. 3) that a bottom electrode (20), surrounded by a dielectric layer (25A); and 
	a single protection layer (27) laterally contacting the MTJ layer (1(MTJ)), and disposed on the bottom electrode  (20) and the dielectric layer (25A). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng further with Iwayama because having the taper angle of the side surface of the MTJ of the magnetoresistive element less than 90 degrees can contribute to miniaturization of the magnetoresistive element and high density of the memory cell array. As a result of this would help improve reliability. 



In regards to claim 8, Horng discloses (Fig. 4b) a semiconductor structure, comprising:
a magnetic random access memory (MRAM) cell (36), comprising: 
a (N+l)th metal (57, see for example, Fig. 5)) ; and
a top electrode (54) in contact with the (N+l)th metal, and 
a magnetic tunneling junction (MTJ) layer under the top electrode(54). 

Horng fails to explicitly teach that wherein the top electrode is composed of nitrified material and is in contact with a top surface of the MTJ layer, and the top electrode is laterally narrower than the top surface of the MTJ layer. 

Kanaya while disclosing a magnetic memory teaches (Fig. 14) wherein the top electrode (16+58+59) is composed of nitrified material (See, for example, Pars [0083], [0087] and [0161]) and is in contact with a top surface of the MTJ layer (100), and the top electrode (16+58+59) is laterally narrower than the top surface of the MTJ layer (100). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Kanaya because this would help prevent short-circuit between lower electrode and upper electrode due to adhering matter. 

	Horng as modified above fails to explicitly teach that a single protection layer laterally contacting the MTJ layer and the top electrode. 

	Kanaya’541 while disclosing a memory device teaches (Fig. 4B) a single protection layer (40) laterally contacting the MTJ layer (MTJ) and the top electrode (UE); and the top electrode (UE) is laterally narrower than the top surface of the MTJ layer (MTJ). 
	 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Kanaya because this would increase aspect ratio of the contact plugs with a progress of downscaling of the device so as to avoid generation of stepped parts in the MTJ element, thus suppressing degradation in characteristics of the MTJ element. 

Furthermore, Horng as modified above fails to explicitly teach that 
a bottom electrode under the MTJ layer and surrounded by a dielectric layer; and 
	a single protection layer laterally contacting the MTJ layer, and disposed on the bottom electrode and the dielectric layer. 
	Iwayama while disclosing a magnetoresistive element teaches (See, for example, Fig. 3) that a bottom electrode (20) under the MTJ layer (1(MTJ)), surrounded by a dielectric layer (25A); and 
	a single protection layer (27) laterally contacting the MTJ layer (1(MTJ)), and disposed on the bottom electrode  (20) and the dielectric layer (25A). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng further with Iwayama because having the taper angle of the side surface of the MTJ of the magnetoresistive element less than 90 degrees can contribute to 


In regards to claim 21, Horng discloses (Fig. 4b) a semiconductor structure, comprising:
a magnetic random access memory (MRAM) cell (36), comprising: 
a metal layer (57); and
a top electrode (54) in contact with the metal layer (57), 
a MTJ layer under the top electrode (54). 

Horng fails to explicitly teach that the top electrode comprises a TiN portion in contact with the MTJ layer, and the top electrode is laterally narrower than the top surface of the MTJ layer. 

	Kanaya while disclosing a magnetic memory teaches (Fig. 14) the top electrode (16+58+59) comprises a TiN portion (16/58) in contact with the MTJ layer (100), and the top electrode is laterally narrower than the top surface of the MTJ layer (100). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Kanaya because this would help prevent short-circuit between lower electrode and upper electrode due to adhering matter. 

	Horng as modified above fails to explicitly teach that a single protection layer laterally contacting the MTJ layer and the top electrode. 

	Kanaya’541 while disclosing a memory device teaches (Fig. 4B) a single protection layer (40) laterally contacting the MTJ layer (MTJ) and the top electrode (UE); and the top electrode (UE) is laterally narrower than the top surface of the MTJ layer (MTJ). 
	 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Kanaya because this would increase aspect ratio of the contact plugs with a progress of downscaling of the device so as to avoid generation of stepped parts in the MTJ element, thus suppressing degradation in characteristics of the MTJ element. 

Furthermore, Horng as modified above fails to explicitly teach that 
a bottom electrode under the MTJ layer and surrounded by a dielectric layer; and 
	a single protection layer laterally contacting the MTJ layer, and disposed on the bottom electrode and the dielectric layer. 
	Iwayama while disclosing a magnetoresistive element teaches (See, for example, Fig. 3) that a bottom electrode (20) under the MTJ layer (1(MTJ)), surrounded by a dielectric layer (25A); and 
	a single protection layer (27) laterally contacting the MTJ layer (1(MTJ)), and disposed on the bottom electrode  (20) and the dielectric layer (25A). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng further with Iwayama because having the taper angle of the side surface of the MTJ of the magnetoresistive element less than 90 degrees can contribute to 

In regards to claim 4, Horng discloses (Fig. 4b) the memory region comprises:
a Nth metal layer (40) under the bottom electrode (45); and
a (N+l)th metal layer (57) over the top electrode (54).

In regards to claim 6, Horng discloses (Fig. 4b) the bottom electrode and the top electrode comprises same material (See, for example, Pars [0042], [0043] and [0029]-[0031]).

In regards to claim 7, Horng discloses (Fig. 4b) the memory region is an embedded MRAM (See, for example, Fig. 5).

In regards to claim 10, Horng as modified above discloses (Fig. 4b, Horng) that a bottom electrode has a same material with the top electrode (See, for example, Pars [0042], [0043], and [00290-[0031]of Horng; and See also Pars [0093] and [0097] of Iwayama). 

In regards to claim 14, Horng as modified above (See, for example, Fig. 2, Iwayama) the MTJ layer (1) is surrounded by a nitride layer (27, See, for example, Par [0117]).
		
In regards to claim 15, Horng as modified above discloses (See, for example, Fig. 2, Iwayama) the (N+l)th metal (20) is partially surrounded by protection film (25) in the MRAM cell but fails to explicitly teach that the (N+1)th metal is partially surrounded by the SiC in the MRAM cell. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Horng by Iwayama because this would help reduce the size of the MRAM element. In regards to using SiC material surrounding the MRAM cell, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


In regards to claim 26, Horng as modified above discloses (Fig. 4b, Horng) the MRAM cell further comprises a bottom electrode having a same material with the top electrode (See, for example, Pars [0042], [0043], and [00290-[0031]; and See also Pars [0093] and [0097] of Iwayama). 

In regards to claim 27, Horng as modified above discloses (Fig. 5, Kanaya) that the TiN portion (16/58) of the top electrode is in contact with the metal layer (59). 

In regards to claim 28, Horng as modified above discloses (Fig. 5, Kanaya) that the TiN portion (16/58) of the top electrode is in contact with the (N+1)th metal layer (55a). 

In regards to claim 31, Horng as modified above discloses (Fig. 5, Kanaya) that the nitrified material is TiN (See, for example, Pars [0083], [0087] and [0161]).

(See, for example, 16/58) is in contact with the (N+1)th metal (55a). 

In regards to claim 33, Horng as modified above discloses that the dielectric layer comprises a  silicon oxide film (SiO)(See, for example, Par [0110], Iwayama). 
	However, Horng as modified above further fails to explicitly teach that the dielectric layer comprises a bi-layer silicon-rich oxide. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a silicon-rich oxide and to have a bi-layer because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In regards to having a bi-layer it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. 
 

Claim 5, 12, 13, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kanaya, Kanaya’541 and Iwayama as applied to claims 1 and 8 above, and further in view of Umehara et al. (US 2007/0241410 A1, hereinafter “Umehara”).


In regards to claim 5, Horng discloses (Fig. 4b) a logic region adjacent to the memory region, the logic region comprising:
th metal layer (40);
a (N+l)th metal layer (57) over the a Nth metal layer (40),

Horng is silent about teaching that the Nth metal layer in the logic region comprises a Nth metal line and a Nth metal via.

Umehara while disclosing MRAM teaches (Fig. 6B) wherein the Nth metal layer (see, for example, 38/32) in the logic region comprises a Nth metal line (38) and a Nth metal via (32).

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Horng, as disclosed by 
Umehara, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

In regards to claim 12, Horng discloses (Fig. 4b) discloses all limitations of claim 8 above except that it is silent about a logic periphery having a Nth metal over the transistor region, and a (N+l)th  metal over the Nth metal, wherein the Nth metal comprises an Nth metal line and an Nth metal via.
th metal (38/32) over the transistor region (transistors having gates 14), and a (N+l)th  metal (76) over the Nth metal (38/32), wherein the Nth metal (38/32) comprises an Nth metal line (38) and an Nth metal via (32).

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Horng, as disclosed by 
Umehara, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

In regards to claim 13, Horng as modified above discloses all limitations of claim 12 except it is silent about having the (N+l)th  metal line and the Nth metal via are surrounded by low-k dielectric in the logic periphery.
	However, it is readily known in the art of semiconductor manufacturing to use low-k interlayer/inter-metal dielectric material for the purpose of reducing the parasitic capacitance between interconnects. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to surround the vias and metal lines because it is readily known in the art of semiconductor manufacturing to use low-k interlayer/inter-metal dielectric material for the purpose of reducing the parasitic capacitance between interconnects. 

th metal layer, and the (N+l)th  metal layer over the Nth metal layer.
Umehara discloses (Fig. 6B) a logic periphery having the Nth metal layer (38/32), and the (N+l)th  metal layer (76) over the Nth metal layer (38/32). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Horng, as disclosed by 
Umehara, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

In regards to claim 30, Horng as modified above discloses (Fig. 6B, Umehara) that the Nth metal comprises an Nth metal line (38) and an Nth metal via (32).

                                                  Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893